UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-6214



In Re:   JAMES ARTHUR BRAXTON,




                                                       Petitioner.


                 On Petition for Writ of Mandamus


Submitted:   May 12, 2005                  Decided:   May 18, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James Arthur Braxton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James Arthur Braxton petitions for writ of mandamus. He

seeks an order directed to the Chairman of the Virginia Parole

Board regarding his parole eligibility date.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought.     See In re First Fed. Sav. &

Loan Assn., 860 F.2d 135, 138 (4th Cir. 1988).    Further, mandamus

is a drastic remedy and should only be used in extraordinary

circumstances.   See Kerr v. United States Dist. Court, 426 U.S.
394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.     See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979). This court

does not have jurisdiction to grant mandamus relief against state

officials, see Gurley v. Superior Court of Mecklenburg County, 411
F.2d 586, 587 (4th Cir. 1969), and does not have jurisdiction to

review state court orders, see District of Columbia Court of

Appeals v. Feldman, 460 U.S. 462, 482 (1983).

          The relief sought by Braxton is not available by way of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                    PETITION DENIED


                              - 2 -